Citation Nr: 0211412	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  01-02 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.  

2.  Eligibility for Dependent's Educational Assistance (DEA) 
pursuant to Chapter 35, Title 38, United States Code.  


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active duty from November 1942 to October 
1945.  He also had service with the Mississippi Army National 
Guard from September 1955 to January 1977.  He died July 16, 
1996.  The appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to service connection 
for the cause of the veteran's death and eligibility for DEA 
under Chapter 35, Title 38, United States Code.  

In June 2001, the appellant presented testimony at a 
videoconference hearing before the undersigned Board member 
who was designated by the Chairman to conduct that hearing.   
38 U.S.C.A.§ 7107(c), (e) (West Supp. 2002).  A transcript of 
the hearing is of record.  

In December 2001, the Board remanded this matter to the RO 
for further development.  This case has been returned for 
appellate review. 


FINDINGS OF FACT

1.  The veteran died in July 1996, at the age of 79, and the 
immediate cause of death was right ventricular failure due to 
or as a consequence of cor pulmonale and chronic obstructive 
pulmonary disease (COPD); another significant condition 
contributing to death but not resulting in the underlying 
cause was arteriosclerosis.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  A heart disorder began many years after service and was 
not due to or the result of service.  

4.  The veteran did not die of a service-connected 
disability, nor was a permanent service-connected disability 
in existence at the time of his death.  


CONCLUSION OF LAW

1.  A disability incurred in or aggravated by the veteran's 
military service did not cause or contribute substantially or 
materially cause his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.308, 3.309, 3.312 (2001).  

2.  The criteria for eligibility for dependents' educational 
assistance (DEA) under Chapter 35, Title 38, United States 
Code have not been met.  38 U.S.C.A. § 3501(a)(1)(D) (West 
1991); 38 C.F.R. § 3.807(a)(1)(2)(3)(4) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2001).  In January 1999, a claim for service 
connection for cause of the veteran's death was received.  

VA must notify a claimant of evidence and information 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  The appellant was provided a copy of the February 
2000 rating action, which summarized the evidence then of 
record.  The June 2000 Statement of the Case informed the 
appellant of the evidence of record and of relevant 
regulations. The November 2000 Supplemental Statement of the 
Case identified the evidence of record and the evidence 
necessary to substantiate her claim.  In June 2001, the 
appellant was provided a hearing before the undersigned Board 
member regarding her claims.  At that hearing, the evidence 
was discussed regarding the appellant's claims.  In the 
December 2001 Remand, the Board pointed out the development 
needed for an equitable disposition of the appellant's claim.  
A letter of March 2002 explicitly notified the appellant to 
inform VA of all medical evidence pertaining to the veteran's 
cause of death and evidence pertaining to the DEA claim and 
explained her and VA's obligations in submitting or 
requesting evidence from various sources.  VA has discharged 
its duty to notify the appellant of the evidence and 
information necessary to substantiate her claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(1-3)).  All VA and other 
Federal agency department medical records pertinent to the 
matter at issue are of record, as are private medical records 
of which VA has notice.  VA has discharged its duty to obtain 
evidence on the appellant's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)). )).  In this matter, a VA medical 
opinion is not required.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the appellant of a failure to obtain evidence from any 
source.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,631-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(e)).

Thus, the Board sees no areas in which further development 
may be fruitful. 
The RO has notified the appellant of the requirements of the 
VCAA and its implementing regulations, and those requirements 
have been substantially met by the RO.  


Cause of Death

In order to prevail on the issue of service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2001).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there is a causal connection.  38 C.F.R. 
§ 3.312(c).  

The veteran died in July 1996, at the age of 79.  The 
immediate cause of death reported on the certificate of death 
was right ventricular failure due to or as a consequence of 
cor pulmonale and chronic obstructive pulmonary disease 
(COPD).  An autopsy was not performed.  Another significant 
condition contributing to death, but not resulting in the 
underlying cause was arteriosclerosis.  

At the time of the veteran's death, service connection had 
not been established for any disability.  

In this matter, the appellant claims that the veteran's death 
was due to an injury that the veteran incurred below his 
heart during service.  

The veteran's service medical records are unavailable and are 
presumed destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  Where service medical records are 
missing, VA's duty to assist the appellant, to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993); 
citing  Moore v. Derwinski,  1 Vet. App. 401, 406 (1991); and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Court 
has further held that "[n]owhere do VA regulations provide 
that a claimant must establish service connection through 
medical records alone."  Stozek v. Brown, 4 Vet. App. 457, 
461 (1993)(quoting Cartright v. Derwinski, 2 Vet. App. 24, 
25-26 (1991).

The veteran's decorations and awards during service included 
the Purple Heart with two Bronze Stars and the Combat 
Infantryman Badge.

The record includes some of the veteran's National Guard 
medical records.  An entrance examination dated in September 
1955 showed no complaints, findings, or diagnoses pertaining 
to heart disorder or a respiratory disability.  A December 
1972 record was negative for any complaints or findings 
pertaining to a heart or respiratory disorder.  The veteran's 
lungs, chest, and heart were reported to be normal.  

Myocardial infarction was not manifested in service or until 
many years thereafter, and there is no medical evidence that 
the disorder was incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Private medical records dated in May 1988 reflect 
that the veteran was diagnosed as having myocardial 
infarction in 1988 and that he underwent a cardiac 
catheterization.  Private hospitalization records dated in 
September 1989 reflect that the veteran was seen and treated 
for chronic COPD manifested by shortness of breath.  It was 
noted that the veteran did not have any angina.  There was 
arrhythmia.  The record reflects that the veteran was seen 
and treated for his heart and respiratory disorders through 
the 1996.  

The record includes statements dated in August 2000 and 
January 2002 from J.S. Purdon, M.D., the veteran's treating 
cardiologist.  Dr. Purdon had treated the veteran for 
myocardial infarction in May 1988.  In the August 2000 
statement, the doctor indicated the veteran sustained a 
myocardial infarction prior to the May 1988 catheterization.  
In the January 2002 statement, the doctor clarified his 
earlier letter, writing, in part,

In reviewing the patient's chart he had a 
myocardial infarction that precipitated 
the admission of 5/15/88.  It was noted 
that on Sunday the patient experienced 
anginal quality chest pain consistent 
with a probable acute myocardial 
infarction.  He was admitted to my 
service on 5/15/88 and he underwent 
cardiac catheterization two days later.  
His  cardiac isoenzymes were positive for 
injury and the myocardial infarction 
occurred approximately two to three days 
prior to the cardiac catheterization.  
The chest discomfort associated with the 
myocardial infarction did precipitate the 
patient's admission.  There was a history 
of an episode of chest pain apparently a 
year piror to this admission.  However, 
the episode of chest pain a year prior to 
the admission was relatively minor and 
was noted only with exertion.  The 
patient apparently was free of angina 
until the myocardial infarction that 
precipitated the admission of 5/15/88 
suggesting that he probably did have an 
acutely changed lesion that precipitated 
the myocardial infarction.  The timing of 
the myocardial infarction is easily 
documented by the enzyme markers.  There 
were no occluded vessels and no 
suggestion of a more remote myocardial 
infarction based on the patient's 
clinical presentation and the objective 
data.

At a September 2000 personal hearing and the June 2001 
hearing before the Board, the appellant essentially testified 
that the veteran's death was caused by an injury that the 
veteran incurred above the heart during service.  
Specifically, the appellant stated the veteran was shot above 
his heart and subsequently had a heart attack.  She testified 
that the veteran was prescribed nitroglycerin tablets during 
service and he had enough for a week when he came home from 
service, but he ran out and had to do without after that 
until she was able to go to work and they could afford 
medicine.  She said that the doctor who prescribed the 
medicine had died and that she did not have his records.  She 
testified that Dr. Purdon showed her x-rays in 1988 when the 
veteran was hospitalized for cardiac catheterization and told 
her that the x-rays showed damage to the veteran's heart from 
a previous heart attack that happened while the veteran was 
in service.

The Board has considered the appellant's contentions 
regarding the veteran's injuries in service.  The Board does 
not doubt the sincerity of her belief that the veteran's 
death was due to injury in service.  However, the appellant 
is not competent to draw an etiological relationship between 
the cause of the veteran's death and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board recognizes that 
the veteran received a Purple Heart Medal, indicating that he 
was wounded in combat with the enemy.  However, there is no 
evidence of record clarifying the wound that the veteran 
incurred as a result of combat, nor is there any evidence of 
a heart attack in service.  Service connection for injuries 
incurred during combat still requires a medical nexus between 
such disorder and a current disability.  Clyburn v. West, 12 
Vet. App. 296, 303 (1999); Cohen v. Brown, 10 Vet. App. 123, 
138 (1997); Caluza v. Brown, 7 Vet. App. 507 (1995).  In this 
matter, the medical evidence is entirely against the 
appellant's claim.  Contrary to the appellant's recollection 
of what Dr. Purdon told her in 1988, the veteran's treating 
cardiologist has indicated that the clinical presentation and 
objective data did not suggest a more remote myocardial 
infarction than the one that occurred two or three days 
before his 1988 cardiac catheterization.  He has based that 
opinion on his review of the veteran's records and has 
provided the medical rationale for the opinion.

The medical evidence does not support the appellant's 
contention that the veteran's death from a heart or 
respiratory disorder was related to service.  In that the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
claim for service connection for cause of the veteran's death 
must be denied.  

DEA

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, depends upon 
meeting certain requirements.  An "eligible person" means, 
inter alia, the surviving spouse of a veteran who died while 
a total disability, permanent in nature, resulting from 
service-connected disability was in effect, or died as a 
result of a service-connected disability.  38 U.S.C.A. § 
3501(a)(1)(D) (West 1991); 38 C.F.R. § 3.807(a)(1)(3)(4) 
(2001).  Service-connected disability or death must have been 
the result of active military, naval, or air service.  38 
C.F.R. § 3.807(b) (2001).  A "surviving spouse" is a person 
of the opposite sex who was the spouse of the veteran at the 
time of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried.  38 U.S.C.A. § 
101(3) (West 1991); 38 C.F.R. § 3.50(b) (2001).  The 
appellant provided a marriage certificate showing that she 
and the veteran had married in 1941, and there is no evidence 
that they did not live together until the veteran's death or 
that she has remarried.

In this case, the veteran did not die of a service-connected 
disability, did not have a permanent total service-connected 
disability, nor was a permanent total service-connected 
disability in existence at the date of the veteran's death.  
He died of right ventricular failure due to or as a 
consequence of cor pulmonale, COPD, and arteriosclerosis for 
which he was not service-connected.  None of the criteria 
necessary for eligibility for DEA pursuant to Chapter 35, 
United States Code has been met.  The law is clear and 
precludes eligibility in this case. Where the law is 
dispositive, the claim must be denied because of the absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Therefore, the Board has no alternative but to deny the 
appellant's appeal as she does not meet the legal criteria 
for eligibility for the Chapter 35 educational assistance 
program.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Basic eligibility for Dependent's Educational Assistance 
under Chapter 35, Title 38, United States Code, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

